DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-16 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art of record discloses a mirror having a mirror substrate; a reflection layer stack reflecting electromagnetic radiation incident on an optical effective surface and at least one piezoelectric layer arranged between the mirror substrate and the reflection layer stack and along with electrode arrangements are respectively placed above and below the piezoelectric layer. 
Claims 1-5, 9-11 have been found allowable since the prior art of record, either alone or in combination neither discloses nor makes obvious a combination of a mirror having an optical effective surface and comprising among other features a mirror substrate; a reflection layer; at least one piezoelectric layer; a first electrode arrangement and along with a second electrode arrangement, wherein the first electrode arrangement and the second electrode arrangement each respectively has a plurality of electrodes and wherein each of the electrodes has a respectively lead configured to apply an electrical voltage relative to a respective other of the electrode arrangements and a first mediator layer assigned to the first electrode arrangement and a second mediator layer assigned to the second electrode arrangement, wherein each of the mediator layers is arranged to set a respective continuous electrical potential profile along the respective electrode arrangement and wherein the first and second mediator layers differ from one another 
Claims 6-8 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of a mirror comprising among other features, a mirror substrate; a reflection layer; at least one piezoelectric layer; and a first electrode arrangement along with a second electrode arrangement, wherein the first electrode arrangement and the second electrode arrangement are configured to apply an electric field to the piezoelectric layer that produces a locally variable deformation in the piezoelectric layer and at least one mediator layer assigned to at least one of the electrode arrangements and having a controllable electrical conductivity for setting a temporally variable continuous electrical potential profile along the at least one electrode arrangement as recited in the claims of the present application.
Claims 12-15 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of an optical system having at least two mirrors wherein each of the mirror has a respective optical effective surface, a respective piezoelectric layer, a respective first electrode arrangement, a respective second electrode arrangement and at least one respective mediator layer, with particular structures, specific arrangement between these elements and satisfying condition, as recited in the claims of the present application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hakvoort et al (US Pat. 10,684,466 B2) discloses a mirror arrangement and has been cited for technical background. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
2/2/22

/HUNG V NGUYEN/Primary Examiner, Art Unit 2882